DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 12, 13, 18, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2003/0023982, hereafter Lee).
As per claim 1, Lee discloses a computing device for distributed and parallel video stream encoding, comprising:
interface circuitry; and processing circuitry to:
receive, via the interface circuitry, a frame of a video stream, wherein the frame is to be encoded by at least some of subset of encoding servers (¶ 41);
determine, based at least in part on one or more streaming requirements associated with the video stream, a level of parallelism for encoding the frame, wherein the level of parallelism indicates a number of encoding servers to encode the frame in parallel  (¶ 41);
partition the frame into a plurality of subframes based on the level of parallelism for encoding the frame, wherein each subframe corresponds to a contiguous spatial region of the frame (¶ 43); and
send, via the interface circuitry, the plurality of subframes to at least a subset of encoding servers, wherein the subset of encoding servers is selected from the subset of encoding servers based on the level of parallelism for encoding the frame, wherein the subset of encoding servers is to encode the plurality of subframes in parallel (¶ 41 - 45).
As per claim 2, McAllister discloses the computing device of Claim 1, wherein:
the frame comprises an encoded frame; and
the processing circuitry to partition the frame into the plurality of subframes based on the number of subframes to be encoded in parallel is further to: decode the encoded frame into a raw frame; and partition the raw frame into the plurality of subframes (¶ 46 - 52).
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 2 are applicable for claim 13.
Regarding claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 2 are applicable for claim 19.
Regarding claim 23, arguments analogous to those presented for claim 1 are applicable for claim 23.


Claim(s) 3, 4, 6 – 11, 14-17, 20-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McAllister (US 2018/0098083)
As per claim 3, Lee discloses the computing device of claim 1.
However, Lee does not explicitly teach wherein the processing circuitry to determine, based at least in part on the one or more streaming requirements associated with the video stream, the level of parallelism for encoding the frame is further to:
determine the number of subframes to be encoded in parallel based at least in part on a type of video content within the video stream.
In the same field of endeavor, McAllister discloses wherein the processing circuitry to determine, based at least in part on the one or more streaming requirements associated with the video stream, the level of parallelism for encoding the frame is further to:
determine the number of subframes to be encoded in parallel based at least in part on a type of video content within the video stream (¶ 70).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
As per claim 4, Lee in view of McAllister discloses the computing device of claim 3.
However, Lee does not explicitly teach wherein the processing circuitry to determine the number of subframes to be encoded in parallel based at least in part on the type of video content within the video stream is further to:
determine the number of subframes to be encoded in parallel based at least in part on a compute requirement for encoding the type of video content within the video stream.
In the same field of endeavor, McAllister discloses the computing device of claim 3, wherein the processing circuitry to determine the number of subframes to be encoded in parallel based at least in part on the type of video content within the video stream is further to:
determine the number of subframes to be encoded in parallel based at least in part on a compute requirement for encoding the type of video content within the video stream (¶ 70).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
As per claim 6, Lee in view of McAllister discloses the computing device of claim 4.
However, Lee does not explicitly teach wherein the quality of service requirement comprises a maximum latency associated with streaming the video stream (¶ 33).
In the same field of endeavor, McAllister teaches wherein the quality of service requirement comprises a maximum latency associated with streaming the video stream
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.

As per claim 7, Lee discloses the computing device of Claim 1.
However, Lee does not explicitly teach wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the subset of encoding servers is further to: multicast the plurality of subframes to the subset of encoding servers
In the same field of endeavor, McAllister discloses wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the subset of encoding servers is further to: multicast the plurality of subframes to the subset of encoding servers (¶ 27).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
As per claim 8, Lee discloses the computing device of claim 1.
However, Lee does not explicitly teach wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the subset of encoding servers is further to: send, via the interface circuitry, frame metadata to the subset of encoding servers, wherein the frame metadata is to indicate positions of the plurality of subframes within the frame.
In the same field of endeavor, McAllister disclose wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the subset of encoding servers is further to: send, via the interface circuitry, frame metadata to the subset of encoding servers, wherein the frame metadata is to indicate positions of the plurality of subframes within the frame (¶ 31; When the encode session that uses an encoder unit has generated a compressed frame and overhead (including the pixel image data, residuals, motion vectors, and so forth needed to de-compress that frame) and that is, or is ready to be, placed in packets for placement in a bitstream, the time, clock, or timestamp of the frame is noted).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
As per claim 9, Lee discloses the computing device of claim 1.
However, Lee does not explicitly teach wherein the processing circuitry is further to: partition the frame into one or more subframes to be encoded locally; and encode the one or more subframes in parallel with the plurality of subframes encoded by the subset of encoding servers.
In the same field of endeavor, McAllister discloses wherein the processing circuitry is further to: partition the frame into one or more subframes to be encoded locally; and encode the one or more subframes in parallel with the plurality of subframes encoded by the subset of encoding servers (¶ 27, 33, and 67).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
As per claim 10, Lee discloses the computing device of Claim 1.
However, Lee does not explicitly teach wherein the subset of encoding servers is to encode the plurality of subframes using a plurality of video codecs, wherein each subframe of the plurality of subframes is to be encoded using a particular video codec of the plurality of video codecs
In the same field of endeavor, McAllister discloses wherein the subset of encoding servers is to encode the plurality of subframes using a plurality of video codecs, wherein each subframe of the plurality of subframes is to be encoded using a particular video codec of the plurality of video codecs (¶ 18, 27, and 40).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
As per claim 11, Lee discloses the computing device of Claim 1.
However, Lee does not explicitly teach further comprising: a smart network interface controller, wherein the smart network interface controller comprises the interface circuitry and the processing circuitry
In the same field of endeavor, McAllister discloses further comprising: a smart network interface controller, wherein the smart network interface controller comprises the interface circuitry and the processing circuitry (¶ 62, 125 and 142).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 8 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 9 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 10 are applicable for claim 17.
Regarding claim 20, arguments analogous to those presented for claim 4 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 9 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 10 are applicable for claim 22.
Regarding claim 24, arguments analogous to those presented for claim 4 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 8 are applicable for claim 25.
As per claim 26, Lee discloses the computing device of claim 1.
However, Lee does not explicitly teach wherein the plurality of subframes are to be encoded by the subset of encoding servers within respective time intervals that overlap at least partially.
In the same field of endeavor, McAllister discloses wherein the plurality of subframes are to be encoded by the subset of encoding servers within respective time intervals that overlap at least partially (¶ 68 and 69).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.
As per claim 27, Lee discloses the computing device of claim 1.
However, Lee does not explicitly teach wherein each encoding server in the subset of encoding servers comprises: network interface circuitry to communicate with the computing device over a network; and one or more hardware video encoders.
In the same field of endeavor, McAllister discloses wherein each encoding server in the subset of encoding servers comprises: network interface circuitry to communicate with the computing device over a network; and one or more hardware video encoders (¶ 62, 125 and 142).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of McAllister.  The advantage is improved video compression efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487